As filed with the Securities and Exchange Commission on November 12, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 36-2476480 (I.R.S. Employer Identification No.) 15 Joys Lane, Kingston, New York 12401 (Address of Principal Executive Offices) (Zip Code) Kingstone Companies, Inc. 2014 Equity Participation Plan (Full Title of the Plan) Barry B. Goldstein Chief Executive Officer Kingstone Companies, Inc. 15 Joys Lane Kingston, New York 12401 (Name and Address of Agent for Service) Copy to: Fred S. Skolnik, Esq. Certilman Balin Adler & Hyman, LLP 90 Merrick Avenue East Meadow, New York 11554 (516) 296-7048 (845) 802-7900 (Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company_X_ CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock (par value $0.01 per share) $ $ $ Common Stock (par value $0.01 per share) $ $ $ Total $ This Registration Statement, pursuant to Rule416 under the Securities Act of 1933, as amended (the “Securities Act”), shall also cover any additional shares of common stock, $0.01 par value (“Common Stock”), of Kingstone Companies, Inc. (the “Company”), which become issuable under the Company’s 2014 Equity Participation Plan (the “2014 Plan”) by reason of any stock dividend, stock split, recapitalization or other similar transaction. Represents shares of Common Stock reserved for issuance under the 2014 Plan pursuant to outstanding options at an exercise price of $6.73 per share of Common Stock. Represents shares of Common Stock reserved for issuance under the 2014 Plan other than pursuant to outstanding options. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(h) under the Securities Act, based on the average of the high and low prices of the Common Stock of the Company on November 5, 2015, as reported by The Nasdaq Capital Market. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1.
